UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7889


KEITH EARL GODWIN,

                       Petitioner - Appellant,

          v.

HAROLD W. CLARKE, et al,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00561-RAJ-DEM)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Earl Godwin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith     Earl     Godwin    seeks     to    appeal       the    district      court’s

order    dismissing        as    successive        his    28     U.S.C.      § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a     certificate       of     appealability.          28    U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing          of      the   denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,          537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Godwin has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and      dismiss    the    appeal.           We      dispense    with    oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3